Exhibit 10.2

 

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.

2011 OMNIBUS INCENTIVE PLAN

 

Notice of Performance-Based Restricted Stock Grant

 

You (the “Grantee”) have been granted the following award of restricted Common
Stock (the “Restricted Stock”) of First Federal Bancshares of Arkansas, Inc.
(the “Company”), par value $0.01 per share (the “Shares”), pursuant to the First
Federal Bancshares of Arkansas, Inc. 2011 Omnibus Incentive Plan (the “Plan”)
and the terms set forth in the attached Performance-Based Restricted Stock Award
Agreement:

 

 

Name of Grantee:

 

[·]

 

 

 

 

 

Number of Shares of Restricted Stock Granted:

 

[·]

 

 

 

 

 

Effective Date of Grant:

 

[·]

 

 

 

 

 

Vesting and Restriction:

 

See Appendix A

 

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that the Restricted Stock is granted under
and governed by the terms and conditions of the Plan and the attached
Performance-Based Restricted Stock Award Agreement, which are incorporated
herein by reference, and that you have been provided with a copy of the Plan and
Performance-Based Restricted Stock Award Agreement.

 

Grantee:

 

First Federal Bancshares of Arkansas, Inc.

 

 

 

 

 

By:

 

(Name)

 

Name:

 

Date:

 

 

Title:

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Appendix A

 

Vesting and Restrictions

 

This grant is subject to both time and performance-based vesting restrictions
described below (collectively, the “Period of Restriction”).

 

Performance Restriction

 

In order for the Restricted Stock to vest, the Compensation Committee of the
Board of Directors of the Company (the “Committee”) must determine that the
Company has achieved:

 

[Insert Applicable Performance Criteria]

 

Anniversary Date

 

% of Restricted Stock

 

First (1st) anniversary of the Effective Date of Grant

 

33.33%

 

Second (2nd) anniversary of the Effective Date of Grant

 

33.33%

 

Third (3rd) anniversary of the Effective Date of Grant

 

33.33%

 

 

Vesting

 

If the performance requirements are not achieved on or before [·] [·], 20[·],
none of the Restricted Stock granted hereunder shall vest and, for no
consideration, will automatically forfeit to the Company.

 

2

--------------------------------------------------------------------------------


 

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.
2011 OMNIBUS INCENTIVE PLAN

 

Performance-Based Restricted Stock Award Agreement

 

Section 1. Grant of Restricted Stock

 

(a) Restricted Stock. On the terms and conditions set forth in the Notice of
Performance-Based Restricted Stock Grant, which is incorporated by reference,
and this Performance-Based Restricted Stock Award Agreement (the “Agreement”),
the Company grants to the Grantee on the Effective Date of Grant the Restricted
Stock set forth in the Notice of Performance-Based Restricted Stock Grant.

 

(b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice of Performance-Based Restricted Stock Grant or
this Agreement and not otherwise defined therein or herein shall have the
meanings ascribed to them in the Plan.

 

Section 2. Forfeiture and Transfer Restrictions

 

(a) Forfeiture Restrictions.

 

(i) If the Grantee’s employment or service as a Director or Consultant, as the
case may be, is terminated for any reason other than death, Disability (as
defined below) or termination by the Company and its Subsidiaries without Cause
(as defined below), the Grantee shall, for no consideration, forfeit to the
Company the Shares of Restricted Stock that are not vested at the time of such
termination.

 

(ii) If the Grantee’s employment or service as a Director or Consultant, as the
case may be, terminates due to the Grantee’s death or Disability (as defined
below), or is terminated by the Company and its Subsidiaries without Cause (as
defined below), prior to vesting of all of the Restricted Stock granted pursuant
to the Notice of Performance-Based Restricted Stock Grant and this Agreement,
then, subject to the satisfaction of the Performance Restriction described in
the next sentence, the Period of Restriction with respect to such Restricted
Stock shall lapse, and the Restricted Stock shall vest and become free of the
forfeiture and transfer restrictions described in this Section 2 on the date of
the Grantee’s termination of employment or service. In the event the Performance
Restriction set forth in Appendix A has not been satisfied on the date of the
Grantee’s termination of employment or service, then the Restricted Stock shall
not vest and Grantee shall, for no consideration, forfeit to the Company the
Shares of Restricted Stock that are not vested at the time of such termination.

 

(iii) The term “Cause” shall have the meaning ascribed to such term in the
Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Cause,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term

 

3

--------------------------------------------------------------------------------


 

“Cause” shall mean (A) the willful engaging by the Grantee in misconduct that is
demonstrably injurious to the Company or any Parent or Subsidiary (monetarily or
otherwise), as determined by the Company in its sole discretion, (B) the
Grantee’s conviction of, or pleading guilty or nolo contendere to, a felony
involving moral turpitude, or (C) the Grantee’s violation of any
confidentiality, non-solicitation, or non-competition covenant to which the
Grantee is subject.

 

(iv) The term “Disability” shall have the meaning ascribed to such term in the
Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Disability,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Disability” shall mean the Grantee’s entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company’s employees participate.

 

(b) Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent the Restricted Stock is
subject to a Period of Restriction.

 

(c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with Appendix A attached to the Notice of
Performance-Based Restricted Stock Grant. Subject to the terms of the Plan and
Sections 2(d) and 4(b) hereof, upon lapse of the Period of Restriction, the
Grantee shall own the Shares of Restricted Stock that are subject to this
Agreement free of all restrictions otherwise imposed by this Agreement.

 

(d) Holding Requirement Following Period of Restriction. If and when the Grantee
is an Officer (as defined in Rule 16a-1(f) of the Exchange Act) during the
six-month period following the date the Shares of Restricted Stock vested, the
Grantee may not sell, assign, pledge, exchange, hypothecate or otherwise
transfer, encumber or dispose of fifty percent (50%) of any vested Shares of
Restricted Stock during such six-month period; provided, however, that this
Section 2(d) shall not prohibit the Grantee from exchanging or otherwise
disposing of Shares in connection with a Change in Control or other transaction
in which Shares held by other Company shareholders are required to be exchanged
or otherwise disposed.

 

Section 3. Stock Certificates.

 

As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in a restricted
book-entry account at the Company’s transfer agent. The Grantee shall have no
dividend rights but shall have all other rights of a holder of Shares, including
the right to vote (or to execute proxies for voting) such Shares. Unless
otherwise determined by the Committee, if all or part of a dividend in respect
of the Restricted Stock is paid in cash or Shares or any other security issued
by the Company, such cash or Shares or other securities shall be held by the
Company subject to the same restrictions as the Restricted Stock in respect of
which the dividend was paid and shall be paid or distributed within thirty (30)
days of vesting of such Restricted Stock.

 

4

--------------------------------------------------------------------------------


 

Section 4. Trading Stock

 

Keep in mind that you are subject to insider trading liability if you are aware
of material, nonpublic information when making a purchase or sale of Company
stock. In addition, if you are a Section 16 officer of the Company, you are
subject to blackout restrictions that prevent the sale of Company stock during
certain time periods referred to as the “blackout period”. The current “blackout
period” is from the end of each calendar quarter through two (2) days following
the Company’s earnings release.

 

Section 5. Miscellaneous Provisions

 

(a) Acknowledgements. The Grantee hereby acknowledges that he or she has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their respective terms and conditions. The Grantee acknowledges that there
may be tax consequences upon the vesting or transfer of the Restricted Stock and
that the Grantee should consult an independent tax advisor.

 

(b) Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Grantee’s FICA taxes) required by law to be withheld with
respect to this Award. The Committee may condition the delivery of Shares upon
the Grantee’s satisfaction of such withholding obligations. The Grantee may
elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including the Grantee’s FICA taxes) that could be imposed on the
transaction, and, to the extent the Committee so permits, amounts in excess of
the minimum statutory withholding to the extent it would not result in
additional accounting expense. Such election shall be irrevocable, made in
writing and signed by the Grantee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

(c) Ratification of Actions. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee’s acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice of Performance-Based
Restricted Stock Grant by the Company, the Board or the Committee.

 

(d) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.

 

(e)  Section 83(b) Election.  If Grantee makes an election pursuant to section
83(b) of the Code with respect to this Award, Grantee shall be required to
promptly file a copy of such election with the Committee, file notice of the
election with the Internal Revenue Service within

 

5

--------------------------------------------------------------------------------


 

thirty (30) days of the date of the grant and shall provide the required
withholding to the Company pursuant to Section 5(b).  Grantee is solely
responsible for any filing and notification required pursuant to regulations
issued under Section 83(b) of the Code.

 

(f) Choice of Law. This Agreement and the Notice of Performance-Based Restricted
Stock Grant shall be governed by, and construed in accordance with, the laws of
the state in which the Company is incorporated, without regard to any conflicts
of law or choice of law rule or principle that might otherwise cause the Plan,
this Agreement or the Notice of Performance-Based Restricted Stock Grant to be
governed by or construed in accordance with the substantive law of another
jurisdiction.

 

(g) Arbitration. Subject to Article 3 of the Plan, any dispute or claim arising
out of or relating to the Plan, this Agreement or the Notice of
Performance-Based Restricted Stock Grant shall be settled by binding arbitration
before a single arbitrator in Harrison or Little Rock, Arkansas and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The arbitrator shall decide any issues submitted in accordance with
the provisions and commercial purposes of the Plan, this Agreement and the
Notice of Performance-Based Restricted Stock Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Texas, without regard to internal principles
relating to conflict of laws.

 

(h) Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.

 

(i) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.

 

(j) References to Plan. All references to the Plan (or to a Section or
Article of the Plan) shall be deemed references to the Plan (or the Section or
Article) as may be amended from time to time.

 

(k) Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.

 

6

--------------------------------------------------------------------------------